DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 200, 300.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Regarding claim 10, it recites that the corrected driving current is determined according to a method substantially described therein.  However, claim 6 from which claim 10 depends already states that a corrected driving current is generated as part of the claimed method.  In order for a corrected driving current to be generated it must be first determined.  Therefore, claim 10 does not further limit claim 6.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imanishi (US 2019/0191092 A1).

Regarding claim 1, Imanishi discloses 
An optical image stabilization system (fig. 8), comprising:
	a sensor (50) configured to detect a disturbance signal (Shake; [0076]), wherein the disturbance signal applies a force to a moving body (12; fig. 8), and wherein the force causes the moving body to displace ([0076]);
	a processor (117; fig. 3) configured to determine:
	a target position (control target value; fig. 8) of the moving body according to the detected disturbance signal ([0109]); and
	a corrected driving current according to the target position (The control target value must be converted into a current since that is how the VCM 180 is driven; fig. 8; [0093]);
an actuator (180; fig. 8) configured to:
	receive the corrected driving current ([0093]); and
	position the moving body in response to receiving the corrected driving current, wherein the moving body is positioned in a direction opposite to that of the displacement ([0093]); and
		an actuator driver (178; fig. 8) configured to controllably operate the actuator according to the corrected driving current ([0114]).

Regarding claim 2, Imanishi discloses everything claimed as applied above (see claim 1), in addition, Imanishi discloses, wherein the moving body comprises a lens (12; fig. 8). 

Regarding claim 3, Imanishi discloses everything claimed as applied above (see claim 1), in addition, Imanishi discloses, further comprising a position sensor (40, 41; figs. 5, 8) configured to measure movements of the moving body ([0087]). 

Regarding claim 4, Imanishi discloses everything claimed as applied above (see claim 1), in addition, Imanishi discloses, wherein the actuator comprises a voice coil motor (180; fig. 8), and wherein the voice coil motor comprises a magnet (26; fig. 5) configured to move the moving body ([0085]). 

Regarding claim 5, Imanishi discloses everything claimed as applied above (see claim 1), in addition, Imanishi discloses, further comprising a Hall sensor (40, 41; figs. 5, 8) capable of detecting a magnetic field produced by the magnet ([0086]). 

Regarding claim 6, Imanishi discloses 
A method for improving optical image stabilization, comprising: 
detecting a disturbance signal applied to a moving body (Shake; [0076]), wherein the disturbance signal applies a force to the moving body ([0076]), and wherein the force causes the moving body to displace ([0076]); 
converting the disturbance signal to an output signal (Output of 50; fig. 8; [0076]); 
generating an offset-corrected output signal from the output signal (Output of 158; fig. 8; [0104]); 
generating a phase-corrected output signal from the offset-corrected output signal (Output of 164; fig. 8; [0108]); 
generating a corrected driving current according to the phase-corrected output signal (The control target value which is generated according to the phase-corrected output signal must be converted into a current since that is how the VCM 180 is driven; fig. 8; [0093]); and 
using the corrected driving current to position the moving body in a direction opposite to that of the displacement ([0093]).

Regarding claim 7, Imanishi discloses everything claimed as applied above (see claim 6), in addition, Imanishi discloses, wherein the output signal is an acceleration signal ([0076]; An angular acceleration sensor may be used in place of an angular velocity sensor.). 

Regarding claim 8, Imanishi discloses everything claimed as applied above (see claim 6), in addition, Imanishi discloses, wherein the offset-corrected output signal is free from an offset error (The reference DC value is subtracted from the output signal; [0104]). 

Regarding claim 9, Imanishi discloses everything claimed as applied above (see claim 6), in addition, Imanishi discloses, wherein the phase-corrected output signal is shifted in phase with respect to the offset-corrected output signal (The delay is compensated using phase compensation; [0108]).

Regarding claim 10, Imanishi discloses everything claimed as applied above (see claim 6), in addition, Imanishi discloses, further comprising determining the corrected driving current according to a method substantially described herein (The control target value which is generated according to the phase-corrected output signal must be converted into a current since that is how the VCM 180 is driven; fig. 8; [0093]). 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miyazawa (US 2020/0296294 A1) teaches an optical image stabilization system (fig. 2) generating a shake signal which is offset-corrected and then phase compensated before being converted into a current for driving a lens. 
Taguchi (US 2007/0201848 A1) teaches an optical image stabilization system (fig. 3) generating a shake signal which is offset-corrected and then phase compensated before being converted into a current for driving a lens.
	Shigeoka (US 2017/0302853 A1) teaches an optical image stabilization system (fig. 3) generating a shake signal which is offset-corrected and then phase compensated before being converted into a current for driving a lens.
	Grenet (US 2020/0288061 A1) teaches an optical image stabilization system (fig. 8) generating a shake signal which is offset-corrected and then phase compensated before being converted into a current for driving a lens.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        8/27/2022